UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4617



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT SCOTT ELLIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, District
Judge. (CR-91-286)


Submitted:   April 16, 2002                   Decided:   May 1, 2002


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. White, MASTERS & TAYLOR, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert   Scott   Ellis   appeals   the   district   court’s   order

sentencing him to twenty-four months incarceration for violating

the terms and conditions of his supervised release.            We have

reviewed the record and the district court’s opinion and find no

reversible error.     Supervised release is considered distinct from

incarceration and is available in addition to the maximum term of

imprisonment.   See United States v. Pierce, 75 F.3d 173, 178 (4th

Cir. 1996).     Thus, upon revocation of supervised release, the

imposition of a term of incarceration is permissible even if the

resulting sentence, combined with the sentence already served,

exceeds the maximum sentence allowed for the substantive offense.

See, e.g., United States v. Robinson, 62 F.3d 1282, 1284-86 (10th

Cir. 1995). Accordingly, we affirm on the reasoning of the district

court.   See United States v. Ellis, No. CR-91-286 (S.D.W. Va. July

25, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2